 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 689 
 
AN ACT 
To interchange the administrative jurisdiction of certain Federal lands between the Forest Service and the Bureau of Land Management, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Shasta-Trinity National Forest Administrative Jurisdiction Transfer Act.
2.Transfer of administrative jurisdiction to the bureau of land management
(a)In generalAdministrative jurisdiction over the Federal land described in subsection (b) is transferred from the Secretary of Agriculture to the Secretary of the Interior.
(b)Description of landThe Federal land referred to in subsection (a) is the land within the Shasta-Trinity National Forest in California, Mount Diablo Meridian, as generally depicted on the map entitled Shasta-Trinity Administrative Jurisdiction Transfer: Transfer from Forest Service to BLM, Map 1 and dated November 23, 2009.
(c)Management and status of transferred landThe Federal land described in subsection (b) shall be administered in accordance with—
(1)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
(2)any other applicable law (including regulations).
3.Transfer of administrative jurisdiction to the forest service
(a)In generalAdministrative jurisdiction over the Federal land described in subsection (b) is transferred from the Secretary of the Interior to the Secretary of Agriculture.
(b)Description of landThe Federal land referred to in subsection (a) is the land administered by the Director of the Bureau of Land Management in the Mount Diablo Meridian, California, as generally depicted on the map entitled Shasta-Trinity Administrative Jurisdiction Transfer: Transfer from BLM to Forest Service, Map 2 and dated November 23, 2009.
(c)Management and status of transferred land
(1)In generalThe Federal land described in subsection (b) shall be—
(A)withdrawn from the public domain;
(B)reserved for administration as part of the Shasta-Trinity National Forest; and
(C)managed in accordance with the laws (including the regulations) generally applicable to the National Forest System.
(2)Wilderness administrationThe land transferred to the Secretary of Agriculture under subsection (a) that is within the Trinity Alps Wilderness shall—
(A)not affect the wilderness status of the transferred land; and
(B)be administered in accordance with—
(i)this section;
(ii)the Wilderness Act (16 U.S.C. 1131 et seq.); and
(iii)the California Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–425).
4.Administrative provisions
(a)Corrections
(1)Minor adjustmentsThe Secretary of Agriculture and the Secretary of the Interior may, by mutual agreement, make minor corrections and adjustments to the transfers under this Act to facilitate land management, including corrections and adjustments to any applicable surveys.
(2)PublicationsAny corrections or adjustments made under subsection (a) shall be effective on the date of publication of a notice of the corrections or adjustments in the Federal Register.
(b)Hazardous substances
(1)NoticeThe Secretary of Agriculture and the Secretary of the Interior shall, with respect to the land described in sections 2(b) and 3(b), respectively—
(A)identify any known sites containing hazardous substances; and
(B)provide to the head of the Federal agency to which the land is being transferred notice of any sites identified under subparagraph (A).
(2)Cleanup obligationsTo the same extent as on the day before the date of enactment of this Act, with respect to any Federal liability—
(A)the Secretary of Agriculture shall remain responsible for any cleanup of hazardous substances on the Federal land described in section 2(b); and
(B)the Secretary of the Interior shall remain responsible for any cleanup of hazardous substances on the Federal land described in section 3(b).
(c)Effect on existing rights and authorizationsNothing in this Act affects—
(1)any valid existing rights; or
(2)the validity or term and conditions of any existing withdrawal, right-of-way, easement, lease, license, or permit on the land to which administrative jurisdiction is transferred under this Act, except that beginning on the date of enactment of this Act, the head of the agency to which administrative jurisdiction over the land is transferred shall be responsible for administering the interests or authorizations (including reissuing the interests or authorizations in accordance with applicable law). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
